Citation Nr: 1328381	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  07-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1970 to April 1972.  The Veteran had 
additional periods of active duty for training (ACDUTRA) 
service, including, in pertinent part, in August 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and March 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

These matters have previously been before the Board, most 
recently in December 2012, when the Board remanded the 
claims for additional development of the evidence of record.  
As an initial matter, the Board notes that when its remand 
orders are not complied with, it errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  As will be discussed in 
further detail below, the Board finds that there has been 
effective compliance with the Board's remand instructions.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting 
that Stegall requires substantial compliance with remand 
orders, rather than absolute compliance.)

Since the time of the most recent statement of the case, the 
Veteran has sent correspondence directly to the Board 
without a waiver of review in the first instance by the 
agency of original jurisdiction.  On review, this 
communication is duplicative of information already 
contained in the claims file and is irrelevant to the issues 
on appeal to the Board.  Accordingly, a remand to the RO for 
initial review of the newly-received documents is not 
required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in imposing additional 
burdens on VA, with no benefit flowing to the claimant, are 
to be avoided.)

Although a Veteran may only claim service connection for a 
particular psychiatric disorder, the claim cannot be a claim 
limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Board will consider entitlement to service 
connection for all psychiatric diagnoses raised by the 
record.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not 
support a finding that a relationship exists between the 
Veteran's left knee disorder and his military service.

2.  The competent and credible evidence of record does not 
support a finding that a relationship exists between the 
Veteran's acquired psychiatric disability and his military 
service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated by 
the Veteran's active duty military service, and arthritis 
may not be presumed to have been.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.012, 3.159, 3.303, 3.307, 3.309 (2012).

2.  An acquired psychiatric disability, to include PTSD, was 
not incurred or aggravated by the Veteran's active duty 
military service, and a psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable 
to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which 
includes an enhanced duty on the part of VA to notify a 
veteran of the information and evidence necessary to 
substantiate claims for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 
(2012).  The VCAA also defines the obligations of VA with 
respect to its statutory duty to assist veterans in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2012).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See id. at 486.  Determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, with respect to the Veteran's claim for 
service connection for a left knee condition, correspondence 
dated September 2005 and February 2006 notified the Veteran 
of information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The Veteran filed his claim prior to 
the Court's 2006 decision in Dingess, and as such, he was 
not provided with full Dingess notice at the time of the 
original VCAA notice letters.  Instead, in May 2006, 
pursuant to the Court's holding in Dingess, the Veteran was 
provided with notice regarding the degree of disability and 
effective date.  Additionally, since the time of the May 
2006 Dingess notice, the Veteran has been provided with 
several readjudications of his claim, and the Board finds 
that there has been no prejudice to the Veteran requiring 
additional notice.  With respect to the Veteran's claim for 
service connection for an acquired psychiatric condition, a 
June 2007 letter provided all necessary notice to the 
Veteran.  The Board finds that the notice provisions of the 
VCAA have been fulfilled, and that no further notice is 
necessary.

With respect to the duty to assist, VA has done everything 
reasonably possible to assist the Veteran with respect to 
his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2012).  The Veteran's service 
treatment records, post-service private medical records, VA 
treatment records, and records from the Social Security 
Administration (SSA) have been obtained, to the extent 
available.  The Veteran has been provided with VA 
examinations, including a supplemental psychiatric opinion 
in January 2013 and a supplemental orthopedic opinion in 
February 2013 pursuant to the Board's December 2012 Remand.  
Upon review of the examination reports of record, the Board 
observes that the examiners reviewed the Veteran's claims 
file and past medical history, recorded his current 
complaints and history, conducted appropriate evaluations, 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The 
examination reports are therefore adequate for the purpose 
of rendering a decision in the instant appeal.  See 
38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

The Veteran presented testimony before the undersigned at an 
August 2010 videoconference hearing, and a transcript of 
this hearing is associated with the record.  Thus, the 
duties to notify and assist have been met, and the Board 
will proceed to a decision.

Service Connection for a Left Knee Disorder

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2012).  Active service includes any period 
of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6 (2012).   In 
order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence, generally medical, of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may also be granted for any disease 
initially diagnosed after service, when the evidence 
establishes that the disease was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2012); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
The disease entity for which service connection is sought 
must be chronic rather than acute and transitory in nature.  
For the showing of chronic disease in service, a combination 
of manifestations must exist sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  For certain chronic diseases set forth in 38 
C.F.R.    § 3.309(a), a continuity of symptomatology is 
required when the condition noted during service is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  See 38 C.F.R. § 3.303(b) 
(2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 
(noting that a "continuity of symptomatology" as specified 
in 38 C.F.R. § 3.303(b) affords an alternative route to 
service connection only for specific chronic diseases).  To 
the extent that the Veteran's claimed left knee disorder 
represents a degenerative or arthritic process, arthritis is 
among the chronic diseases set forth in 38 C.F.R. § 3.309, 
and it therefore may be established based on a continuity of 
symptomatology.  See Walker.  

With regard to the first Hickson element, medical evidence 
of a current disability, the March 2009 VA examination, 
among other medical evidence, demonstrates that the Veteran 
suffers from left knee arthritis.  The first Hickson 
element, medical evidence of a current disability, is met.  
With respect to the second Hickson element, in-service 
disease or injury, an August 1985 informal line of duty 
determination indicated that the Veteran was treated for 
left knee bruises following a truck accident.  The second 
Hickson element is therefore met as to an in-service injury.  

Regarding the third Hickson element, medical evidence of 
nexus, the determination of the relationship, if any, 
between the Veteran's current disability and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In April 2007, E.K., a private 
primary care nurse, stated that the Veteran began 
complaining of increased left knee pain in September 2006.  
E.K. indicated that the Veteran reported a prior injury in 
1985 while on active duty with the military.  In June 2007 
and July 2007, D.L., a private chiropractor, stated that the 
Veteran suffered a "severe injury to his knee" in 1985.  
D.L. reported that since the Veteran's injuries, the 
Veteran's medical conditions have increased in severity.  
Also in June 2007, the Veteran submitted a statement 
illegibly signed by a "Doctor of Chiropractic" that the 
Veteran had "left knee damage back to military service 1971-
1975."  In January 2009, the Veteran submitted an illegibly 
signed statement indicating that the Veteran suffered from a 
left knee disorder that started after a truck accident that 
occurred while in the military.  

The Veteran underwent a VA examination in March 2009, at 
which time the examiner diagnosed left knee arthritis and 
opined that the arthritis was not due to the trauma 
associated with the 1985 accident.  One of the reasons that 
the examiner provided to support the conclusion was that the 
injury was not particularly severe, relying in part on a 
finding that the Veteran did not seek medical attention for 
the injury until one week after the injury occurred.  

The Board noted in its December 2012 Remand that this 
finding was inaccurate.  Service treatment records include a 
DA Form 2173 statement of medical examination and duty 
status, which indicates that the accident occurred on August 
5, 1985, the Veteran was admitted as an outpatient at an 
emergency room on August 5, 1985, examined at that time, and 
was found to have left knee bruises incurred in a truck 
accident.  Thus, the examiner's statement that the Veteran 
did not seek treatment until one week after the accident is 
not accurate.  As this was one of the reasons for the 
determination that his current left knee arthritis is not 
related to that event, the examination is inadequate.  See 
Reonal v. Brown, 5 Vet. App. 457, 461 (1993) (an opinion 
based on an inaccurate factual premise is not probative).  
Therefore, the Board found that Remand was necessary so that 
the claims file could be returned to the examiner, or to 
another similarly qualified examiner, so that an opinion 
could be provided taking into consideration that the 
treatment for his left knee occurred on the same date that 
the accident occurred.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (explaining that once VA undertakes the 
effort to provide an examination it must provide an adequate 
one).

Accordingly, the March 2009 examiner provided an addendum 
opinion in February 2013.  The examiner found that the 
Veteran's claimed left knee condition was less likely than 
not incurred in or caused by the claimed in-service injury, 
event, or illness.  The examiner noted that the Veteran's 
service treatment records indicate that the Veteran's 1985 
injury was a soft-tissue injury that would be expected to 
last for only a temporary period of time.  This sort of 
soft-tissue injury would not cause the degenerative 
arthritis that is seen in the Veteran's left knee.  The 
Veteran's left knee condition is due to degenerative bony 
abnormality; the Veteran's original injury was to a 
different tissue system entirely, that is, the soft tissue, 
not the bone.  The examiner noted that service treatment 
records indicated that the contusion was of a minor nature.  
The physical description of the wound stated that there was 
no residual tenderness and no ecchymosis.  The record also 
indicated that the Veteran was returned to full duty and was 
not limited in his activities.  The examiner noted that this 
too demonstrated the mild nature of the Veteran's original 
injury.  The examiner further noted that both the Veteran's 
left and right knees demonstrate degenerative changes, which 
further indicates that the Veteran's degenerative changes in 
his left knee are unrelated to his in-service knee injury.  

Upon review of the evidence, the Board observes three 
medical opinions that arguably support a finding that the 
Veteran's left knee disorder is related to active duty 
service: the April 2007 statement from E.K., the June 2007 
statement from D.L., and the January 2009 statement that is 
illegibly signed.  The Board, however, affords each of these 
opinions with relatively little probative weight.  None of 
these opinions was accompanied by a discussion of the 
pertinent evidence of record, including the lengthy period 
of time between the Veteran's period of ACDUTRA service in 
1985 and his first treatment for left knee pain in 2006.  
None of these opinions were accompanied by a rationale 
explaining why the Veteran's current condition was likely 
related to his in-service military accident.  Furthermore, 
the Board observes that the description of the severity of 
the 1985 incident is based solely on the Veteran's self-
reported history.  A mere transcription of lay history, 
unenhanced by any additional medical comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).

To the extent that the Veteran believes that his left knee 
disorder is related to his military service, the Board notes 
that the Veteran is competent to provide testimony 
concerning factual matters of which he has first-hand 
knowledge (that is, experiencing physical symptoms such as 
pain).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, 
under certain circumstances, lay statements may support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or 
symptoms of disability, susceptible of lay observation.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Indeed, VA provided the Veteran with examinations based on 
the competency of these observations.

Although lay persons are competent to provide opinions on 
some medical issues, see Kahana v. Shinseki, 24 Vet. App. 
428, 435 (2011), as to the specific issue in this case, 
namely, the etiology of a left knee condition, the issue of 
causation of such a medical condition is a medical 
determination outside the realm of common knowledge of a lay 
person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 
(Fed. Cir. 2007) (lay persons not competent to diagnose 
cancer).  Thus, although the Board has carefully considered 
the lay contentions of record suggesting that the Veteran's 
left knee disorder is related to his military service, the 
Board ultimately affords the objective medical evidence of 
record, which fails to find a connection between the 
Veteran's condition and his military service, with greater 
probative weight than these lay opinions.  

Pursuant to 38 C.F.R. § 3.309, the Board has also considered 
whether the Veteran has presented a continuity of 
symptomatology associated with his left knee symptoms, and 
it finds that he has not done so.  There is no competent 
medical evidence indicating that the Veteran was treated for 
left knee pain until September 2006, or approximately 21 
years after the 1985 in-service incident.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised).  Thus, while the 
Board has considered the lay contentions that the Veteran 
experienced left knee problems after military service, the 
Board finds that the weight of the evidence does not support 
a finding of continuous symptoms since active duty.  Thus, 
the medical nexus element of Hickson cannot be met via 
continuity of symptomatology with regard to the Veteran's 
claimed low back disorder.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance 
of the competent and probative evidence of record indicates 
that the Veteran's left knee disorder is not related to his 
military service.  Accordingly, the third Hickson element, 
competent evidence of nexus, has not been satisfied.  The 
benefit sought on appeal is accordingly denied. 

Service Connection for an Acquired Psychiatric Disorder

The Veteran argues that he has an acquired psychiatric 
disorder, to include PTSD, that is the direct result of 
either his in-service experiences, or, alternatively, is 
secondary to his left knee arthritis.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected disability by a service-connected 
disability is also service connected.  38 C.F.R. § 3.310 
(2012); Allen v. Brown, 7 Vet. App. 439 (1995).  To 
establish service connection for a claimed disability on a 
secondary basis, there must be medical evidence of a current 
disability, a service-connected disability, and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509 (1998).  This decision has denied the Veteran's claim 
for service connection for a left knee disability.  
Therefore, the Veteran's claim for service connection for an 
acquired psychiatric disability on a secondary basis fails 
on the basis that the Veteran's left knee condition is not 
service-connected.

As noted above, in order to establish service connection for 
a claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) evidence, 
generally medical, of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  More specifically, 
service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with VA regulations; 
(2) credible supporting evidence that the claimed in-service 
stressor occurred, and (3) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f) (2012).

Service connection may also be granted for any disease 
initially diagnosed after service, when the evidence 
establishes that the disease was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2012); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
The disease entity for which service connection is sought 
must be chronic rather than acute and transitory in nature.  
For the showing of chronic disease in service, a combination 
of manifestations must exist sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  For certain chronic diseases set forth in 38 
C.F.R.    § 3.309(a), a continuity of symptomatology is 
required when the condition noted during service is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  See 38 C.F.R. § 3.303(b) 
(2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 
(noting that a "continuity of symptomatology" as specified 
in 38 C.F.R. § 3.303(b) affords an alternative route to 
service connection only for specific chronic diseases).  To 
the extent that the Veteran's claimed acquired psychiatric 
condition represents a psychosis, this condition is among 
the chronic diseases set forth in 38 C.F.R. § 3.309, and it 
therefore may be established based on a continuity of 
symptomatology.  See Walker.  

The evidence required to establish a claimed in-service 
stressor depends on the nature of both the stressor and the 
Veteran's service.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary, as long as the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2012); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

Even without combat participation, if the veteran's claimed 
stressor is related to "fear of hostile military or 
terrorist activity," and a VA psychiatrist or psychologist, 
or contract equivalent, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD, and the 
veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(3) (2012).

Fear of hostile military or terrorist activity means that a 
veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual 
or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2012).

If the claimed stressor does not involve either combat or 
the fear of hostile military or terrorist activity, then the 
Veteran's claimed stressors must be corroborated by evidence 
other than the claimant's own testimony or the diagnosis of 
PTSD itself.  38 C.F.R. § 3.304(f) (2012); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an 
event alleged as the stressor upon which a PTSD diagnosis is 
based, as opposed to the sufficiency of the alleged event to 
cause PTSD, is an adjudicative determination, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Turning to the facts in the instant case, any claim for 
service connection first requires the presence of a 
currently-diagnosed disability.  VA treatment records 
indicate that the Veteran has been diagnosed with depressive 
disorder and PTSD.  Therefore, the evidence shows a 
diagnosis of the claimed disability.

The next element needed in order to establish a claim for 
service connection for PTSD or other acquired psychiatric 
disability is the presence of an in-service injury or 
disease (or, using terminology applicable to PTSD, a 
"stressor").  The Veteran's claim for PTSD is not based on 
either combat or his fear of hostile military activity.  The 
Veteran's personnel and service medical records are negative 
for any indication that the Veteran participated in combat.  
The only listed decorations, medals, badges, commendations, 
citations, or campaign ribbon are the National Defense 
Service Medal and Sharpshooter (Rifle M-16) Badge, which do 
not imply that the Veteran was involved in combat.  Instead, 
as will be discussed in further detail below, the Veteran 
claimed in-service stressors involve a 1971 head injury and 
a 1985 automobile accident.  The liberalizing criteria 
relating to the fear of hostile military or terrorist 
activity that do not require a verified stressor, therefore, 
do not apply.  See 38 C.F.R. §3.304(f)(3) (2012).  Instead, 
the record must contain credible supporting evidence that 
the Veteran's claimed in-service stressors occurred.  

As will be discussed in further detail below, the weight of 
the evidence of record is against a finding that the claimed 
1971 stressor occurred.  While the weight of the evidence 
supports a finding that the 1985 stressor occurred, the 
evidence does not demonstrate a relationship between the 
Veteran's stressor and the Veteran's current symptoms.

Analysis - 1971 Stressor

The Board has reviewed the Veteran's service treatment 
records for any indication that the Veteran received 
treatment for a psychiatric disorder during active duty 
service, and it has found none.  While the Veteran sought 
medical treatment in service on a number of occasions, the 
Veteran never sought treatment for mental health problems, 
and none of the Veteran's service treatment records refer 
even incidentally to mental health.  Furthermore, the 
Veteran's service treatment records do not mention any 
incident involving a 1971 hatch lid incident or associated 
head trauma.  

The Veteran's January 1972 service separation examination 
was normal, and the Veteran stated at that time that he was 
in good health.  Reports of medical examinations for re-
enlistment in the Army Reserves from August 1976 and July 
1980 show the same clinical results.  In August 1976 and 
July 1980, the Veteran stated that he had never had a head 
injury or any other of the conditions listed on those forms.  
In the 1976 and 1980 forms, the Veteran indicated that he 
had been hospitalized when his appendix was removed.  The 
Veteran stated that he did not have any illness or injury 
other than that which had been noted elsewhere in the forms.  
The Veteran's service treatment records indicate that he was 
hospitalized once: the Veteran underwent treatment in June 
1979 for cellulitis of the legs.  

In August 2005, the Veteran stated to a private psychiatric 
practice that his problems "started about 3 months after 
[the Veteran] got hurt unloading a truck in Oregon."  In an 
August 2005 psychological evaluation for SSA benefits, the 
Veteran recounted neither of his in-service stressor events.  
The psychologist diagnosed the Veteran with depression and 
alcohol abuse.  In a September 2005 psychiatric review for 
SSA benefits, the Veteran was diagnosed with depression and 
substance addiction disorders.  A December 2005 notation 
indicated that the Veteran was "trying to get VA benefits . 
. . injured in military in 70's."  In August 2006, C.S., a 
private mental health nurse practitioner, indicated that she 
had treated the Veteran for medication management for 
generalized anxiety disorder and bipolar disorder since 
August 2005.

In September 2006, D.B. indicated that the Veteran told him 
that a hatch from an armored personnel carrier (APC) fell on 
his head.  Also in September 2006, W.D., a member of the 
Veteran's platoon in 1971-1972, indicated that the Veteran 
moved an APC, and the driver's hatch closed, striking the 
Veteran on the head.  W.D. indicated that the Veteran had to 
be restrained by other soldiers and was ultimately evacuated 
by helicopter for medical attention.  J.H. reported that he 
was serving in the Army in Germany in May 1971 at which time 
the Veteran was backing up a personnel carrier, the latch 
closed on the Veteran's head, he had to be restrained by 5 
soldiers, went wild, and was evacuated by helicopter to a 
hospital.  

In December 2007, C.R., a private mental health nurse 
practitioner, indicated that the Veteran reported that in 
1971, during field exercises in an APC, a hatch came loose, 
resulting in a head injury.  The Veteran reported becoming 
confused, disoriented, and unconscious, and the Veteran was 
evacuated by helicopter for medical treatment.  In a 
December 2007 statement, the Veteran indicated that during 
his period of service from 1971 to 1972, he was sitting in 
an APC when a hatch fell down on his head.  The Veteran 
indicated that he then ran out of the APC into the woods.  
Several soldiers then grabbed him, and the Veteran stated 
that he blacked out for 30 seconds.  The Veteran was 
evacuated by helicopter to the hospital, and his "life 
flashed in front of [him]."  

In February 2008, upon consideration of the above evidence, 
the RO issued a Formal Finding of a Lack of Information 
Required to Corroborate Stressors.  The RO determined that 
the information required to corroborate the stressful events 
described by the Veteran was insufficient to send to the 
United States Army and Joint Services Records Research 
Center (JSRRC).  In November 2007, the RO sent a letter to 
the Veteran requesting evidence for PTSD; the RO 
additionally requested PTSD records from the National 
Personnel Records Center (NPRC) at that time.  In December 
2007, the RO received PTSD records from the NPRC.  Also in 
December 2007, the RO received the Veteran's stated 
stressors of being in an automobile accident and 
experiencing a hatch falling on his head.  These stressors 
could not be sent to the JSRRC because they were non-combat.  
In January 2008, the RO sent a follow-up letter to the 
Veteran.  

In May 2008, the Veteran indicated that while serving in 
Germany in 1971 and 1972, the Veteran was ordered to back up 
his APC, when a heavy steel latch came down directly on his 
head.  The Veteran ran away, someone ran after him and 
stopped him, and the Veteran's head swelled immediately.  
The Veteran ran away again until he was stopped.  The 
Veteran then lost consciousness and was evacuated by 
helicopter.  The Veteran awoke the next day in the hospital.  
In June 2008, the Veteran indicated that he experienced head 
trauma from having a heavy steel latch come down directly on 
his head.  The Veteran reported that he had altered mental 
status at the scene, and he was told that he struck an 
officer.  The Veteran was taken by helicopter to the 
hospital.  The Veteran had a subsequent loss of memory, and 
he was told that his head and brain swelled.  

In November 2008, the Veteran stated that his military 
occupational specialty in 1971 was classified.  The Veteran 
indicated that he was ordered to back up an APC and he did 
not have a helmet on, and a hatch came loose and hit the 
Veteran on the head.  The Veteran indicated that he ran 
outside into the woods, and it took four or five other 
soldiers to "take [him] down."  The Veteran then lost 
consciousness.  A helicopter was standing by, and the 
Veteran then woke up in a military hospital.  The Veteran 
then underwent a "major operation" on his head.  In December 
2008 neuropsychological testing, an examiner found that the 
results of the Veteran's testing were invalid due to the 
Veteran's exaggeration of symptoms.

The Veteran underwent a VA examination in April 2009.  The 
Veteran stated that he saw "dead bodies" in Germany in 
association with an accident involving an APC.  The Veteran 
indicated that he was afraid "because they were ordered to 
back it up."  The Veteran reported that he experienced head 
trauma around February 1972 from having a heavy steel latch 
drop down directly on his head.  

In August 2009, the Veteran's sister indicated that the 
Veteran wrote her a letter while he was stationed in 
Germany, stating that he had been hospitalized for head 
trauma and that he had witnessed other soldiers being 
killed.  In October 2009, the Veteran's daughter stated that 
"five of [the Veteran's] soldiers got killed in front of 
him."  Also in October 2009, M.D.K., a relative of the 
Veteran's stated that he saw men killed while serving in 
Germany.  She further stated that a lid hit him in the head, 
and his team had to hold him down.  In October 2009, J.R. 
stated that the Veteran told him that he witnessed soldiers 
being killed.  The Veteran further related that he was hit 
on the head with a hatch.  In an October 2009 statement in 
support of the Veteran's claim for service connection for 
PTSD, the Veteran stated that he was sitting in the driver's 
seat of an APC when another APC passed him.  The other APC 
turned over, killing all of the soldiers on board.  The 
Veteran was told to move his APC back 20 feet, when his APC 
hatch came loose and hit him on the head.  The Veteran ran 
away from the APC, and it took five soldiers to hold him 
down.  The Veteran's head swelled, and he was taken to a 
hospital.  The Veteran did not remember the helicopter 
evacuation.  Later in October 2009, the Veteran stated that 
he almost died in service after being knocked unconscious.  
The Veteran indicated that he woke up in a hospital with an 
IV-drip, and he knew that his head was swollen.  In October 
2009, the Veteran's brother stated that the Veteran told him 
that he was hospitalized following a head trauma in service.  
The Veteran also stated that he witnessed the death of some 
of his fellow soldiers.  

In an April 2010 VA examination, the Veteran alleged that a 
hatch hit him on the head in 1971, and he was later 
evacuated by hospital.  The examiner noted that in the 
Veteran's 1972 service separation examination, the Veteran 
denied having a history of head injury.  The examiner did 
not find enough evidence to support the claim that a trauma 
occurred, and the examiner thus found that the Veteran did 
not qualify for a diagnosis of PTSD.  In May 2010, the RO 
again issued a Formal Finding of a Lack of Information 
Required to Corroborate Stressors Associated with a Claim 
for Service Connection for PTSD.  The RO determined that the 
information required to corroborate the stressful events 
described by the Veteran was insufficient to send to the 
JSRRC.  

In a July 2010 treatment record, a VA clinician diagnosed 
the Veteran with PTSD, noting that in 1971 or 1972, the 
Veteran saw an APC turn over and witnessed the deaths of 5 
crew members when he had to back up his APC.  The Veteran 
further reported experiencing a head injury when the hatch 
of his APC closed.  The examiner indicated that the Veteran 
met the criteria for PTSD in terms of the stressors involved 
and the symptoms present.  

In his August 2010 hearing before the undersigned, the 
Veteran indicated that in 1971, an APC flipped over and 
killed and injured some soldiers near him.  The Veteran was 
on-guard at APC lookout during this time, and he witnessed 
this event through binoculars.  The Veteran indicated that 
his APC hatch hit him on the head, and he was knocked out 
for 10 seconds.  The Veteran indicated that he had 
flashbacks of witnessing the deaths of other soldiers.  The 
Veteran did not know which hospital treated him, but he was 
in a special unit devoted only to head injury.  

Turning to an evaluation of the competency, credibility, and 
weight to be afforded to this evidence, the Board 
acknowledges that the Veteran is competent to give evidence 
regarding what he experienced in-service, such as recounting 
events that he witnessed or feelings that he experienced.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); 
Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran 
is competent to provide such evidence, the Veteran's 
stressors must be corroborated by evidence other than his 
own testimony.  The Board finds that the Veteran has not 
provided credible corroboration of this claimed incident.  
The Board, as the fact finder, must determine the 
credibility of lay evidence.  See Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).  

The Board finds that the Veteran's description of his 1971 
in-service stressor lacks credibility because it has been 
inconsistent over time.  In September 2006, the Veteran's 
own statements and lay statements from others indicated that 
he experienced only a head injury in 1971.  In June 2008, 
the Veteran additionally stated that he struck an officer 
during this event.  In November 2008, the Veteran stated for 
the first time that he underwent a major operation following 
this event.  In April 2009, the Veteran stated for the first 
time that he saw "dead bodies" in Germany before the hatch 
hit him on the head.  Lay statements submitted in August and 
October 2009, themselves based on the Veteran's own 
accounts, indicated that the Veteran witnessed the violent 
deaths of other soldiers in the 1971 incident.  In October 
2009, the Veteran stated that he almost died as a result of 
this incident.  In August 2010, the Veteran stated that he 
witnessed the deaths of other soldiers through binoculars, 
and he was treated in a special hospital devoted only to 
head injury.  Accordingly, upon review of the evidence of 
record, the Board finds that the Veteran's account of his 
in-service experience lacks credibility because the 
fundamental details of the Veteran's account of his in-
service experience has changed dramatically over time, from 
involving only a head injury to involving witnessing the 
deaths of other soldiers.

The Board finds that the Veteran's description of his 1971 
in-service stressor lacks credibility not only because it 
inconsistent, but it is also is contradicted by other 
evidence of record.  The Board finds it implausible that the 
Veteran's service treatment records would contain no 
documentation of the Veteran's 1971 injury and the "major 
operation" that followed such injury.  The Veteran's January 
1971 service separation examination showed normal clinical 
results, and the Veteran did not self-report this injury in 
any subsequent Report of Medical History.  The Veteran self-
reported in 1976 and 1980 that he had been hospitalized for 
an appendix removal.  The Board finds it to be incredible 
that the Veteran would not have reported a major head 
operation from 1971, had the 1971 incident actually 
occurred.  In 2005 and 2006 psychiatric evaluations, the 
Veteran did not mention the occurrence of the 1971 event at 
all, which the Board finds to be inconsistent with the 
Veteran's current allegations that assign great 
psychological import to the 1971 incident.  The Board must 
also note that the Veteran's treating clinicians have often 
questioned the Veteran's credibility.  For example, in 
December 2008, an examiner found that the Veteran 
exaggerated his symptoms.

The Board acknowledges that the record contains lay 
statements from others who purported to have either 
witnessed or heard the Veteran's account of the 1971 hatch 
incident.  Given the inconsistencies and contradictions set 
forth above, however, the Board affords these lay statements 
with very little probative weight.  

In addition to the Veteran's own allegations, the Board has 
considered as part of its credibility analysis VA treatment 
records that either indicate that the Veteran suffered from 
an in-service trauma or indicate that the Veteran's PTSD is 
related to the 1971 in-service trauma.  The question of 
whether the Veteran was exposed to a stressor in service is 
a factual one and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Whether a claimed stressor is of sufficient 
gravity to cause or support a diagnosis of PTSD is a 
decision that is medical in nature.  Whether a claimed 
stressor actually occurred is a question of fact for 
adjudicators.  The VA opinions that suggest that the Veteran 
experienced an 1971 in-service trauma are based on the 
Veteran's own account of an in-service stressor that is 
otherwise unverified.  Those VA opinions do not identify any 
specific supporting evidence corroborating the 1971 
incident.  The Board therefore does not find that the 
opinions lend additional credibility to the Veteran's 
account of the 1971 incident.  The Board accordingly finds 
that the Veteran has not demonstrated the existence of the 
claimed in-service stressor from 1971.

Accordingly, upon review of the entirety of the evidence of 
record, the Board finds that the weight of the evidence is 
against a finding that the Veteran experienced a 1971 in-
service disease or injury.  The Veteran's account of his in-
service experiences is incredible for the reasons set forth 
above.  The second Hickson element, in-service disease or 
injury (or or, using terminology applicable to PTSD, a 
"stressor"), is not met, and the Veteran's claim for service 
connection for an acquired psychiatric condition, to include 
PTSD, fails on this basis alone.  The Board acknowledges 
that VA is statutorily required to resolve the benefit of 
the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  The Board 
finds, however, that the benefit of the doubt is not 
applicable in this case because the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Analysis - 1985 Stressor

With regard to the Veteran's other claimed stressor, a DD 
Form 2173, statement of medical examination and duty status, 
indicates that during an August 1985 period of ACDUTRA, the 
Veteran suffered left knee bruises during field exercises 
while seated as a passenger in a vehicle.  The form states 
that the Veteran hit his knee when his truck collided with 
another truck.  An individual sick slip indicates that the 
Veteran had bruises of his leg from a truck accident.  

In August 2005, the Veteran stated to a private psychiatric 
practice that his problems "started about 3 months after 
[the Veteran] got hurt unloading a truck in Oregon."  In an 
August 2005 psychological evaluation for SSA benefits, the 
Veteran recounted neither of his in-service stressor events.  
The psychologist diagnosed the Veteran with depression and 
alcohol abuse.  In a September 2005 psychiatric review for 
SSA benefits, the Veteran was diagnosed with depression and 
substance addiction disorders.  A December 2005 notation 
indicated that the Veteran was "trying to get VA benefits . 
. . injured in military in 70's."  In August 2006, C.S., a 
private mental health nurse practitioner, indicated that she 
had treated the Veteran for medication management for 
generalized anxiety disorder and bipolar disorder since 
August 2005.

In December 2007, C.R., a private mental health nurse 
practitioner, indicated that the Veteran stated that he was 
involved in a four-truck collision in 1985 and required 
helicopter evacuation for medical treatment.  In a December 
2007 statement in support of his claim for service 
connection for PTSD, the Veteran stated that in 1985, he was 
traveling in a truck while wearing a gas mask.  The Veteran 
indicated that he was attacked by the 82nd Airborne and lost 
visibility.  The Veteran stated that "then each truck hit 
each other."  The Veteran indicated that he "fell out" when 
the "door open[ed.]"  The Veteran indicated that five other 
soldiers were hurt.  

In May 2008, the Veteran stated that in 1985, two trucks 
collided on a back road, and eight soldiers, including the 
Veteran, were taken to the hospital.  The Veteran's left 
knee hit the dashboard, and the Veteran reported that he 
used a cane as a result of this incident.  The Veteran 
stated that he was unable to drive a truck after that time.  
In November 2008, the Veteran indicated that he was involved 
in a major accident in 1985.  The Veteran wore a gas mask 
while riding in a truck, and trucks then slammed into each 
other.  The Veteran indicated that he went to a hospital.  
In December 2008 neuropsychological testing, an examiner 
found that the results of the Veteran's testing were invalid 
due to the Veteran's exaggeration of symptoms.

The Veteran underwent a VA examination in April 2009.  The 
Veteran stated that he witnessed a truck wreck in 1985 after 
being attacked by the 82nd Airborne in zero visibility.  The 
Veteran indicated that he could not see and did not know if 
he was safe.  In a July 2010 treatment record, the Veteran 
indicated that he was involved in a multiple-vehicle 
accident in 1985 during war games.  The Veteran indicated 
that he was wearing a gas mask with low visibility and he 
was nearly run over by another truck when he was injured.  
The examiner indicated that the Veteran met the criteria for 
PTSD in terms of the stressors involved and the symptoms 
present.  In his August 2010 hearing before the undersigned, 
the Veteran indicated that the event that occurred in 1985 
was not as severe as the incident that occurred in 1971.  

Upon review of this evidence, the record demonstrates that 
the Veteran was indeed involved in a 1985 truck accident 
that resulted in a bruised knee, though the details 
associated with this event have changed substantially over 
time.  The next question, therefore, is whether there is a 
link, established by medical evidence, between the Veteran's 
current symptoms and this in-service stressor.  The Board 
finds that the weight of the evidence indicates that there 
is no such link.  

In January 2009, the Veteran provided an illegibly-signed 
statement from a nurse practitioner stating that the 
Veteran's PTSD was related to military accidents, including 
a truck wreck.  

In April 2009, a VA examiner found that the Veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  The 
examiner found the Veteran's account of his in-service 
experiences to be unreliable.  The examiner noted, as an 
example that the Veteran stated both that he could and could 
not see after the alleged 1985 incident.  The Veteran stated 
both that he was in the truck wreck and not in the truck 
wreck.  The Veteran variously stated that he was evacuated 
from the 1985 incident via helicopter, that he sought 
treatment the next day, and that he sought treatment a week 
later.  The Veteran stated that there were no fatalities 
from this accident.  The Veteran's life was not threatened.  
The examiner noted that the training exercise itself may 
have been frightening, but this incident was not 
sufficiently frightening to warrant the stress response that 
he has described.  The examiner found that the Veteran's 
assertion that he developed PTSD as a result of the 1985 
exercise was not supported by the fact that he remained a 
truck driver until he retired medically, and he remained in 
Reserve service until his time ran out.  Furthermore, by the 
Veteran's own report, the Veteran did not seek out 
psychiatric treatment until 2004.  The examiner found that 
the Veteran presented an inconsistent history and has 
documented invalid testing on psychometric testing, which 
the examiner found to be suggestive of malingering.  

In April 2010, a VA examiner noted that the Veteran's 
diagnosis of PTSD was made without the benefit of review of 
the Veteran's claims file.  The examiner indicated that the 
Veteran's PTSD diagnosis was based on the Veteran's report 
of injury that was not supported by evidence in the claims 
file.  Furthermore, the examiner noted that the Veteran also 
stated that he had problems relating to a truck accident in 
1985.  The examiner noted that the Veteran was examined at 
that time, found to have a bruised knee, and released back 
to full duty that day.  In subsequent descriptions, the 
Veteran gave conflicting information regarding what 
happened.  Based on the description of injuries resulting 
from the accident, the examiner noted that while the 
accident was frightening, it did not rise to the level of 
severity that would qualify for trauma supporting a 
diagnosis of PTSD.  Further, the Veteran's report of 
continuing to work as a truck driver for many years 
following the accident is not consistent with a diagnosis of 
PTSD.  Given all of these considerations, the examiner did 
not find enough evidence to support the claim that a 
qualifying trauma occurred, thus the Veteran did not qualify 
for a diagnosis of PTSD.

In a July 2010 treatment record, a VA clinician indicated 
that the Veteran met the criteria for PTSD in terms of the 
stressors involved and the symptoms present.  In a January 
2013 VA examination, the examiner noted that the Veteran 
underwent a formal PTSD evaluation in 2007, which was the 
first time that the Veteran claimed trauma relating to in-
service incidents.  The examiner also noted that the Veteran 
first underwent psychiatric treatment in 2005, at which time 
the Veteran did not mention his 1985 motor vehicle accident.  
The examiner noted that while the 1985 incident occurred, 
the only injury to the Veteran was a bruising of his knee.  
The only record of treatment after this event was a note of 
bruising when the Veteran presented for treatment a week 
after the incident.  There was no indication that anyone 
else was hurt or killed in this event.  The examiner noted 
that at various times, the Veteran claimed that the accident 
was much more serious than was reflected in the line of duty 
report.  For example, the examiner noted that the Veteran 
had claimed to have been in a "multiple truck accident," was 
"nearly run over," and was "thrown from the vehicle."  Each 
of these statements is inconsistent with the line of duty 
determination.  The examiner found that the event that the 
Veteran experienced in 1985, while likely distressing, was 
not a stressor sufficient to support a diagnosis of PTSD.  

Accordingly, while the Board observes that some of the 
Veteran's medical treatment records indicate that the 
Veteran suffers from PTSD as a result of the 1985 in-service 
incident, it must agree with the finding of the April 2010 
VA examiner that such opinions were made without review of 
the Veteran's claims file.  The Board affords conclusions 
that are based only upon the Veteran's own descriptions of 
the severity of the 1985 in-service event with very little 
probative weight.  Similarly, the Board affords the January 
2009 illegibly-signed statement stating that the Veteran's 
PTSD was related to military accidents with little probative 
weight.  Not only does such statement appear to be based on 
the Veteran's own statements, but it contains no rationale 
for its conclusion.  The Board affords the medical opinions 
of the April 2009, April 2010, and July 2013 VA examiners 
with more probative weight because their conclusions are 
accompanied by a rationale, and the examiners reviewed the 
Veteran's claims file before arriving at a conclusion.

To the extent that the Veteran himself believes that his 
acquired psychiatric condition is related to his 1985 in-
service event, the Board acknowledges that the Veteran is 
competent to provide testimony concerning factual matters of 
which he has first-hand knowledge.  See, e.g., Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Although lay persons are competent to provide opinions on 
some medical issues, see Kahana v. Shinseki, 24 Vet. App. 
428, 435 (2011), as to the specific issue in this case, 
namely, the etiology of an acquired psychiatric disorder, 
the issue of causation of a psychiatric condition is a 
medical determination outside the realm of common knowledge 
of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 n.4 (Fed. Cir. 2007) (lay persons not competent to 
diagnose cancer).  Thus, although the Board has carefully 
considered the lay contentions of record suggesting that the 
Veteran's acquired psychiatric condition is related to his 
military service, the Board ultimately affords the weight of 
the objective medical evidence of record, which fails to 
find a connection between the Veteran's acquired psychiatric 
condition and his military service, with greater probative 
weight than these lay opinions.  

There is also no evidence showing or suggesting that the 
Veteran developed a psychosis within one year of separation 
from active duty service, which would justify entitlement to 
service connection on a presumptive basis.  Instead, the 
post-service evidence indicates that the Veteran was not 
diagnosed with an acquired psychiatric condition until many 
years after the Veteran was released from active duty 
service.  As such, in the absence of diagnosis of a mental 
disorder within one year of separation from service, 
presumptive service connection must be denied.

Similarly, with regard to a continuity of symptomatology, 
even assuming that the Veteran's current acquired 
psychiatric condition is a "psychosis," the Board finds that 
the long lapse in time between the Veteran's active service 
and the first medical treatment for an acquired psychiatric 
disorder weighs against the Veteran's claim of a continuity 
of symptomatology since his separation from service.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time during 
which the Veteran has not complained of the malady at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, service connection based on a continuity of 
symptomatology is also unwarranted.  

Accordingly, upon review of the entirety of the evidence of 
record, the Board finds that the weight of the evidence is 
against a finding that the Veteran's 1985 stressor is 
related to his current psychiatric symptoms.  The third 
Hickson element, in-service disease or injury, is not met, 
and the Veteran's claim for service connection for an 
acquired psychiatric condition, to include PTSD, fails on 
this basis alone.  The Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  The Board finds, however, that the 
benefit of the doubt is not applicable in this case because 
the preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a psychiatric disorder, to include 
PTSD, is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


